*596OPINION.
Arundell:
The respondent asserts that the payments made to the stockholders in 1926 represent distributions of corporate assets in the guise of salaries. To sustain his burden of proof he produced as a witness the taxpayer’s bookkeeper, whose uncontradicted testimony was that the payments made to the stockholders in 1926 represented compensation for services rendered. His further testimony was that the sums were reasonable for the services performed. In our opinion respondent has completely failed in his proof.

Decision will be entered for the petitioners.